Order entered October 19, 2016




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-16-00227-CR

                                 BRYAN ZAVALA, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F12-35264-K

                                          ORDER
        The Court REINSTATES the appeal.

        On September 16, 2016, we ordered the trial court to make findings regarding why the

appellant’s brief had not been filed. We ADOPT the October 11, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant’s counsel Rosalind Kelly abandoned the

appeal; and (3) John Tatum has been appointed to represent appellant. We DIRECT the Clerk

of the Court to remove Rosalind Kelly as counsel of record for appellant and to list John Tatum

as new counsel of record for appellant. We ORDER appellant to file his brief within thirty days

of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE